                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


JEROME A. DAVID,                            )
                                            )
       Petitioner,                          )
                                            )
v.                                          )      Case No. CIV-20-45-SLP
                                            )
STATE OF OKLAHOMA,                          )
                                            )
       Respondent.                          )

                                           ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Shon T. Erwin entered February 10, 2020 [Doc. No. 5]. No objection to the Report and

Recommendation has been filed nor has an extension of time in which to object been sought

or granted.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 5]

is ADOPTED in its entirety and this matter is DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (COA) when

it enters a final order adverse to a petitioner. A COA may issue only upon “a substantial

showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district

court's resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Upon consideration, the Court finds the requisite standard is not met in this case. Therefore,

a COA is denied.


    IT IS SO ORDERED this 9th day of March, 2020.




                                      

